March 18, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 90-1465

                  UNITED STATES OF AMERICA,

                          Appellee,

                              v.

                    JORGE ELIECER AGUDELO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]
                                                    

                                         

                            Before

                     Selya, Circuit Judge,
                                         

                Aldrich, Senior Circuit Judge,
                                             

                   and Cyr, Circuit Judge.
                                         

                                         

Charles W.  Rankin, with  whom Rankin &  Sultan was  on brief  for
                                               
appellant.
Brian T. O'Connor, Assistant United States Attorney, with whom  A.
                                                                  
John Pappalardo, United States Attorney, was on brief for appellee.
           
                                         

                        March 18, 1993
                                         

          ALDRICH,  Senior  Circuit Judge.    Defendant Jorge
                                         

Eliecer Agudelo appeals from his November 29, 1989 conviction

for possession  with intent  to distribute five  kilograms or

more of cocaine, 21 U.S.C.   841(a)(1), and for conspiracy to

do the same.  21 U.S.C.   846.  Three co-defendants, Hildardo

Alvarez, Antonio Palacio Calle, and Jorge Ivan Berrio-Londono

were  also so charged.   The jury convicted  Alvarez, but the

district  court  directed  mistrials  for Calle  and  Berrio-

Londono  after the  jury  failed to  reach  a verdict.1    On

appeal,  Agudelo alleges  that  the court  erred in  allowing

Special  Agent Lemon to  testify regarding a  1986 seizure of

cash from the defendant and in allowing him to provide expert

opinion testimony on the same.  We affirm.

          The  story,   taking  it  most  favorably   to  the

government,  United States  v. Echeverri,  982 F.2d  675 (1st
                                        

Cir.  1993),   unfolds   as  follows.      Drug   Enforcement

Administration  ("DEA") agents  learned that  a Lear  jet had

been  hired to fly  empty from Detroit  to Boston to  pick up

several passengers.  The itinerary called  for a limousine to

pick  up the passengers  at room 160 of  a local Holiday Inn,

the driver to ask  for Steve.  Upon arrival  at Logan Airport

the  pilot presented the $4,000 rental fee to the agents, and

their  trained dog alerted to  a narcotics residue.   The DEA

                    

1.  Calle has since pleaded and Berrio-Londono has been tried
and convicted.  United States v. Berrio-Londono, 946 F.2d 158
                                               
(1st Cir. 1991), cert. denied, 112 S.Ct. 1223 (1992).
                             

                             -2-

agents  replaced  the  limousine  driver   with  police  Sgt.

Tomassi,  who proceeded  to room  160  and knocked.   Agudelo

opened  the door,  and the  three co-defendants  were inside.

Walking down  the corridor to leave, Agudelo  told Alvarez to

"go get the bag," and  Alvarez left by a side exit  while the

others proceeded to the  limousine outside the main entrance.

On their reaching  it Agudelo and the other two co-defendants

were confronted by the agents, and Alvarez was thereafter met

carrying  a partially  unzipped duffel  bag.  Inside  were 12

kilograms  of cocaine  in  wrapped packages.    Investigation

showed that the hotel room had been checked into by Calle and

Berrio-Londono at 8  p.m. that  evening.  A  search found  it

empty but for a scrap of paper with Alvarez's phone number.  

          After  his arrest,  Agudelo  told  the police  that

Calle and Berrio-Londono were soccer friends whom he  had not

seen for  years until  a happenstance encounter  earlier that

afternoon.  He added that  he had agreed to meet them  at the

hotel  just to "say hello and bye-bye."  This explanation was

contradicted by  boarding passes  found on Calle  and Berrio-

Londono for the 6 p.m. Trump shuttle from New York to Boston.

These were verified by a  Trump Shuttle recordkeeper who also

provided their validated flight coupons.

          At  trial, DEA Special  Agent Lemon testified, over

objection, regarding his seizing $50,000 cash from Agudelo in

1986.  Lemon  testified that as  Agudelo was passing  through

                             -3-

the  airport  security  clearance  area,  Lemon  stopped  and

questioned  him.  Agudelo  responded that he  carried $500 in

cash,  but, after  a  search, Lemon  found  $50,000 in  small

denomination bills in his clothing and gym bag.  Agudelo then

claimed  that he had received the money from a Rafael Sanchez

at  a restaurant,  though he  could not  provide the  name or

location  of the restaurant or Sanchez's phone number.  A dog

trained  in  drug  detection  "alerted" to  the  presence  of

unidentified drug traces  on the  money.  It  was seized  and

ultimately forfeited  when Agudelo,  even though he  had been

given a receipt, failed to apply  for its return.  Again over

objection, Agent  Lemon testified  that he believed  the cash

was "proceeds from a drug transaction."  Counsel for  Agudelo

declined  the district  court's offer  to provide  a limiting

instruction.

          To be admissible, evidence of a prior conviction or

other wrongdoing under Fed. R.  Evid. 404(b)2 must survive  a

two  part  test.   First, the  past  incident must  have some

relevance  other than  to show  the defendant's  character or

propensity to  commit the  crime.  United  States v.  Ferrer-
                                                             

Cruz, 899  F.2d 135, 137  (1st Cir. 1990).   Second, even  if
    

                    

2.    "Evidence  of  other crimes,  wrongs,  or  acts  is not
admissible to prove  the character  of a person  in order  to
show action in  conformity therewith.   It  may, however,  be
admissible  for  other purposes,  such  as  proof of  motive,
opportunity, intent, preparation, plan,  knowledge, identity,
or absence or mistake or accident. . . ."

                             -4-

specially   relevant,  the   danger   of   prejudice   cannot

substantially  outweigh the probative  value of the evidence.

Id. at 138; Fed. R. Evid. 403. 
   

          The  special relevance question has arisen numerous

times  in relation to a defendant's claim that he was unaware

of drugs stored in a variety of mundane or, hopefully, secret

places,  including  defendants'   car  trunk,3  car   floor,4

checked or carry-on baggage,5 or  under his chicken coop  and

frozen  dog  food.6   For a  recent  collection of  cases see
                                                             

United States v. Arias-Montoya, 967 F.2d 708 (1st Cir. 1992).
                              

It is true that the circumstances in 1986 and the present are

widely  different, but,  if the  jury believed  defendant had

been in a drug transaction then, this might cast  substantial

doubt on his  testimony that his exercising  control over the

commandeered bag was innocent.  United States v. Nickens, 955
                                                        

F.2d 112, 124 (1st Cir.), cert. denied, 113 S.Ct. 108 (1992).
                                      

This was not a  case of drugs hidden where a  defendant might

readily claim  ignorance.  Shedding this  light outweighs any

resulting unfair prejudice.  Correspondingly, if the jury did

                    

3.   E.g., United States v. Arias-Montoya, post.
                                               

4.   E.g., United States v. Ferrer-Cruz, ante.
                                             

5.   E.g., United States  v. Nickens, post; United  States v.
                                                          
Simon, 842 F.2d 552 (1st Cir. 1988).
     

6.   United States v. Moccia, 681 F.2d 61 (1st Cir. 1982).
                            

                             -5-

not give  an unfavorable interpretation to  the 1986 evidence

it would not have been prejudicial.

          We  reject the  government's  claim that  the  1986

evidence was  admissible simply on the  issue of impeachment,

to contradict defendant's  1989 denial that he  had ever been

found to have $50,000  on his person.  Fed. R.  Evid. 608(b).

However, on the broader  issue, we think the jury  could have

found that the 1986 incident cast light on defendant's intent

in 1989.  

          This sharpens up, however, defendant's objection to

the  admission of the  agent's opinion that  the 1986 $50,000

"was proceeds from a drug transaction."  While expert opinion

is, of  course, admissible  on  such an  issue, normally  the

expert should  have some special qualifications  or knowledge

that would cause his opinion to add something of value.  Fed.

R. Evid. 702.   Here we see nothing; there  was, for example,

nothing in the trade that he interpreted or illuminated.  See
                                                             

United  States v.  Echeverri,  ante, and  cases  cited.   The
                                   

admission was error.

          Although  with some hesitation,7  we have concluded

that  it was not prejudicial.  We agree with defendant that a

jury,  if it  finds an  expert credible,  may believe  he had

                    

7.  This is not to  forget our complaint in United  States v.
                                                          
Williams, No.  92-1858 (1st  Cir. 2/12/93), about  giving the
        
government two  bites  at  the  apple:    push  for  evidence
believed to be damning, and then say it was meaningless.

                             -6-

special  grounds  for  his  opinion.     Here  there  was  no

suggestion that he had such.  The witness had stated the full

basis  for his conclusion, which the jury knew, equally:  the

dog's alert, and the  singularly powerful fact that defendant

was willing to forego asking for the $50,000's return.  Under

the  circumstances we  regard the  agent's opinion  as merely

cumulative, and adding nothing substantial.

          Finding no prejudicial error, we affirm.

                             -7-